 

Exhibit 10.17

SHARE PLEDGE AGREEMENT

THIS AGREEMENT dated effective as of November 8, 2013 is between:

VISTA GOLD CORP., a British Columbia company, having its chief executive office
at 7961 Shaffer Parkway, Suite 5, Littleton, Colorado  80127

(together with its successors and permitted assigns,
the Pledgor”)

AND

SPROTT RESOURCE LENDING PARTNERSHIP, a general partnership organized and
existing under the laws of the Province of Ontario, having an office at Suite
2750, 200 Bay Street, Toronto, Ontario, M5J 2J2, Canada

(together with its successors and permitted assigns,
the “Secured Party”)

background

A. The Secured Party has made a credit facility available to the Pledgor, as
borrower, on the terms set out in the credit agreement dated March 28, 2013, as
amended by a credit agreement modification agreement dated September 20, 2013,
between the Secured Party, as lender and the Pledgor, as borrower (collectively,
as the same may be amended, modified, supplemented, extended, renewed, restated
or replaced from time to time, the “Credit Agreement”).

B. The Pledgor is the owner of 1,400,000 common shares in the capital of Midas
Gold Corp. (the “Issuer”), a company incorporated and existing under the laws of
the Province of British Columbia (the “Pledged Shares”).

C. In accordance with the Credit Agreement, the Pledgor has agreed to pledge and
grant a security interest in the Pledged Collateral (as later defined) on the
terms set out in this Pledge Agreement.

agreement

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.



Definitions.  Unless otherwise defined herein, capitalized terms used herein
will have the meanings given to them in the Credit Agreement.  The term “PPSA”
means the Personal Property Security Act (British Columbia). The terms “Adverse
Claim”, “Control”, “Entitlement Order”, “Financial Asset”, “Securities Account”,
“Securities Entitlement”, “Securities Intermediary” and “Security” have the
meanings given to them in the PPSA and in the Securities Transfer Act (British
Columbia), each as amended from time to time (the “STA”).

2.



Pledge and Grant of Security Interest.  To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
Secured Obligations (defined below), the Pledgor hereby pledges and assigns to
the Secured Party and grants to the Secured Party a



Davis: 14763739.5

--------------------------------------------------------------------------------

 

2

 

continuing security interest in any and all of the Pledgor’s present and
after-acquired right, title and interest in and to the following collateral:

(a)



all of the Pledgor’s present and after-acquired interest in the Pledged Shares,
including the right to receive all distributions, profits and payments therefrom
to the extent set out herein;

(b)



without duplication, all of the Pledgor’s present and after-acquired Securities,
Financial Assets and Intangibles, arising out of or related to the Pledged
Shares; and

(c)



all present and after-acquired proceeds of the collateral described above,

(collectively, the “Pledged Collateral”).

3.



Security for Secured Obligations.  The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
indebtedness of the Pledgor to the Secured Party in respect of the Facility and
the payment and performance of all other obligations, indebtedness and
liabilities, present and future, direct or indirect, absolute or contingent, of
the Pledgor to the Secured Party under the Credit Agreement and the other
Facility Documents or any of them, howsoever evidenced, created, incurred or
acquired, whether primary, secondary, direct, indirect, absolute, contingent,
joint and several or otherwise (collectively, the “Secured Obligations”).

4.



Delivery of the Pledged Collateral; Perfection of Security Interest.  The
Pledgor hereby agrees that:

(a)



Delivery of Certificates.  If the Pledged Collateral is certificated, the
Pledgor will deliver to the Secured Party:

(i)



simultaneously with or prior to the execution and delivery of this Pledge
Agreement, all share certificates representing the Pledged Shares, together with
undated medallion signature guaranteed stock powers of attorney (one for each
share certificate so delivered); and

(ii)



promptly upon the receipt thereof by or on behalf of the Pledgor, all other
certificates and instruments constituting Pledged Collateral.

Prior to delivery to the Secured Party, all such certificates and instruments
constituting Pledged Collateral will be:

A.



held in trust by the Pledgor for the benefit of the Secured Party pursuant to
this Agreement; and

B.



delivered in suitable form for transfer by delivery or will be accompanied by
duly executed instruments of transfer or assignment in blank, in a form
acceptable to the Secured Party and otherwise sufficient to constitute an
effective endorsement of the Pledged Shares under the STA.

(b)



Additional Securities.  If the Pledgor receives any of the following arising out
of or related to any Pledged Collateral, any:

(i)



certificate, including without limitation any certificate representing a
dividend or distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares or



Davis: 14763739.5

--------------------------------------------------------------------------------

 

3

 

membership or equity interests, share splits, promissory notes or other
instruments;

(ii)



option or right, whether as an addition to, substitution for, or an exchange
for, any Pledged Collateral or otherwise;

(iii)



dividends payable in securities; or

(iv)



distributions of securities or other equity interests in connection with a
partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus;

then the Pledgor will receive such certificate, instrument, option, right or
distribution in trust for the benefit of the Secured Party, will segregate it
from the Pledgor’s other property and will deliver it immediately to the Secured
Party in the form it was received, together with any necessary endorsement or
appropriate transfer instrument duly executed in blank, in a form acceptable to
the Secured Party, to be held by the Secured Party as Pledged Collateral and as
further collateral security for the Secured Obligations.

(c)



Financing Statements.  The Pledgor authorizes the Secured Party to prepare and
register such financing statements as are necessary or desirable to perfect the
security interest created in the Pledged Collateral.

(d)



Provisions Relating to Securities Entitlements and Securities Accounts.  With
respect to any Pledged Collateral consisting of a Securities Entitlement or held
in a Securities Account:

(i)



the Pledgor will cause the applicable Securities Intermediary to enter into an
agreement with the Secured Party granting Control to the Secured Party over that
Pledged Collateral (“Control Agreement”), such agreement to be in form and
substance reasonably satisfactory to the Secured Party and its counsel,
providing, among other things, that the Pledgor may not make any withdrawals
from the Securities Account without the express written authorization of the
Secured Party; and

(ii)



the Secured Party will be entitled, upon the occurrence and during the
continuance of an Event of Default, to notify the applicable Securities
Intermediary that it must comply with Entitlement Orders of the Secured Party
and no longer comply with Entitlement Orders of the Pledgor.  Upon receipt by
the Pledgor or the Secured Party of notice from a Securities Intermediary of its
intent to terminate the Securities Account of the Pledgor held by the Securities
Intermediary, prior to the termination of the Securities Account the Pledged
Collateral in such Securities Account will be:

A.



transferred to a new Securities Account which is subject to a Control Agreement;
or

B.



transferred to an account held by the Secured Party (in which it will be held
until a new Securities Account is established).

5.



Representations and Warranties.  The Pledgor hereby represents and warrants to
the Secured Party, that until all of the Secured Obligations have been repaid in
full:

(a)



Title.  The Pledgor has good and indefeasible title to the Pledged Collateral
and will at all times be the legal and beneficial owner of the Pledged
Collateral free and clear of any



Davis: 14763739.5

--------------------------------------------------------------------------------

 

4

 

lien, charge, mortgage, encumbrance or security interest, except as expressly
permitted under the Credit Agreement (collectively, “Permitted Liens”). 

(b)



Pledgor’s Authority.  No authorization, approval or action by, and no notice or
filing with any governmental authority, the Issuer or any other issuer of any
Pledged Collateral or third party is required, or if required, the Pledgor has
obtained such authorization and approval for:

(i)



the pledge made by the Pledgor or for the granting of the security interest by
the Pledgor pursuant to this Pledge Agreement; or

(ii)



the exercise by the Secured Party of its rights and remedies hereunder.

(c)



Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favour of the Secured Party in the Pledged Collateral.  The taking
possession by the Secured Party of the share certificates (if any) representing
the Pledged Shares and all other certificates and instruments constituting
Pledged Collateral will perfect and establish the first priority of the Secured
Party’s security interest in all certificated Pledged Shares and such
certificates and instruments, subject only to Permitted Liens.  Upon the filing
of financing statements in the appropriate Personal Property Registry, the
Secured Party will have a perfected first priority security interest in all
uncertificated Pledged Shares consisting of partnership or limited liability
company interests that do not constitute a Security pursuant to Section 12 of
the STA, subject only to Permitted Liens. With respect to any Pledged Collateral
consisting of a Securities Entitlement or held in a Securities Account, upon
execution and delivery by the Pledgor, the applicable Securities Intermediary
and the Secured Party of an agreement granting Control to the Secured Party over
such Pledged Collateral, the Secured Party will have a perfected first priority
security interest in such Pledged Collateral, subject only to Permitted
Liens.  Except as set out in this Section, no action is necessary to perfect or
otherwise protect such security interest.

(d)



Partnership and Limited Liability Company Interests.  Except as previously
disclosed in writing to the Secured Party, none of the Pledged Shares, if any,
consisting of partnership or limited liability company interests:

(i)



is dealt in or traded on a securities exchange or in a securities market;

(ii)



by its terms expressly provides that it is a security governed by the STA;

(iii)



is a mutual fund security; or

(iv)



otherwise constitutes a Security or a Financial Asset.

6.



Covenants.  The Pledgor hereby covenants that until all of the Secured
Obligations have been repaid in full, the Pledgor will:

(a)



Title.  Use commercially reasonable efforts to warrant and defend title to and
ownership of the Pledged Collateral at the Pledgor’s own expense against the
claims and demands of all other parties claiming an interest therein, keep the
Pledged Collateral free from all Liens, subject only to Permitted Liens, and not
sell, exchange, transfer, assign, lease or otherwise dispose of Pledged
Collateral or any interest therein.

(b)



Further Assurances.  Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Secured Party may reasonably request in order to:



Davis: 14763739.5

--------------------------------------------------------------------------------

 

5

 

(i)



perfect and protect the security interest created hereby in the Pledged
Collateral of the Pledgor, including without limitation the registration of
financing statements and all action reasonably necessary to satisfy the Secured
Party that the Secured Party has obtained a first priority perfected security
interest in all of the Pledged Collateral;

(ii)



enable the Secured Party to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral; and

(iii)



otherwise carry out the purposes of this Pledge Agreement, including, without
limitation and if requested by the Secured Party, delivering to the Secured
Party irrevocable proxies in respect of the Pledged Collateral of the Pledgor.

(c)



Compliance with Securities Laws.  File all reports and other information now or
hereafter required to be filed by the Pledgor with any securities exchange or
commission and any other provincial, federal or foreign agency in connection
with the ownership of the Pledged Collateral.

(d)



Issuance or Acquisition of Capital Stock. Not without executing and delivering,
or causing to be executed and delivered, to the Secured Party such agreements,
documents and instruments as the Secured Party may reasonably require, issue or
acquire any proceeds or substitutions of the Pledged Collateral which consist of
an interest in a partnership or a limited liability company that:

(i)



is dealt in or traded on a securities exchange or in a securities market;

(ii)



by its terms expressly provides that it is a security governed by the STA;

(iii)



is a mutual fund security; or

(iv)



otherwise constitutes a Security or a Financial Asset.

(e)



Amendments.  Without the Secured Party's prior consent, the Pledgor will not
vote for, permit or consent to any amendments to the organizational documents of
the Issuer in any manner that would be inconsistent with or prejudicial to the
rights of the Secured Party under this Pledge Agreement.

7.



Performance of Obligations; Advances by Secured Party.  Upon the occurrence and
during the continuance of an Event of Default, or failure of the Pledgor to
perform any of the covenants and agreements contained herein, the Secured Party
may, at its sole option and in its sole discretion, perform or cause to be
performed the same and in so doing may expend such sums as the Secured Party may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien other than Permitted
Liens, expenditures made in defending against any adverse claim other than
Permitted Liens and all other expenditures which the Secured Party may make for
the protection of the security hereof or which the Secured Party may be
compelled to make by operation of law.  All sums and amounts so expended will be
repayable by the Pledgor promptly upon notice thereof and demand therefor, will
constitute additional Secured Obligations and will bear interest from the date
those amounts are expended at the highest rate payable on the Secured
Obligations.  No such performance of any covenant or agreement by the Secured
Party on behalf of the Pledgor, and no such advance or expenditure therefor,
will relieve the Pledgor of any default under the terms of this Pledge
Agreement.  The Secured Party may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax



Davis: 14763739.5

--------------------------------------------------------------------------------

 

6

 

assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by the Pledgor in appropriate
proceedings.

8.



Remedies.

(a)



If an Event of Default occurs and is continuing:

(i)



the security interest created hereby will become enforceable without the need
for any action or notice by the Secured Party; and

(ii)



the Secured Party will have, in respect of the Pledged Collateral, in addition
to the rights and remedies provided herein, or otherwise by law or equity, the
rights and remedies of a secured party under the PPSA or any other applicable
law.

(f)



Sale of Pledged Collateral.  Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this Section
and without notice, the Secured Party may sell or otherwise dispose of or
realize upon the Pledged Collateral, or any part thereof, in one or more
parcels, at public or private sale, at any exchange or elsewhere, at such price
or prices and on such other terms as the Secured Party may deem commercially
reasonable, for cash, credit or for future delivery or otherwise in accordance
with applicable law.  To the extent permitted by law, the Secured Party may bid
to purchase the Pledged Collateral being sold.  The Secured Party will not be
obligated to complete any sale of Pledged Collateral regardless of notice of
sale having been given.  The Secured Party may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

(g)



Private Sale.  Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgor recognizes that the Secured Party may deem it
impracticable to effect a public sale of all or any part of the Pledged
Collateral and that the Secured Party may, therefore, determine to make one or
more private sales of any such Pledged Collateral to a restricted group of
purchasers who have agreed, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  The Pledgor acknowledges that any such private
sale may be at prices and on terms less favourable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale will be deemed to
have been made in a commercially reasonable manner and that the Secured Party
will have no obligation to delay sale of any such Pledged Collateral for the
period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under applicable
legislation.  The Pledgor further acknowledges and agrees that any offer to sell
such Pledged Collateral which has been:

(i)



publicly advertised in a newspaper or other publication of general circulation
in the financial community of Vancouver, British Columbia (to the extent that
such offer may be advertised without prior registration under applicable
legislation);

(ii)



made privately in the manner described above;

will be deemed to be a “public sale” under the PPSA, and the Secured Party may,
in such event, bid for the purchase of such Pledged Collateral.

(h)



Retention of Pledged Collateral.  In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Secured Party may, after providing the notices
required by Section 63, or any successor Sections,



Davis: 14763739.5

--------------------------------------------------------------------------------

 

7

 

of the PPSA or otherwise complying with the requirements of applicable law of
the relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in full or partial satisfaction of the Secured Obligations.  Unless
and until the Secured Party will have provided such notices, however, the
Secured Party will not be deemed to have retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.

(i)



Deficiency.  If the proceeds of any sale, collection or realization are
insufficient to pay the Secured Obligations in full, the Pledgor will be liable
for the deficiency, together with interest thereon at the highest rate payable
on the Secured Obligations.  Any surplus remaining after the full payment and
satisfaction of the Secured Obligations will be distributed as required by the
PPSA.

(j)



Other Security.  To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real property and other personal property owned by the
Pledgor), or by a guarantee, endorsement or property of any other person, then
the Secured Party will have the right to proceed against such other property,
guarantee or endorsement upon the occurrence of any Event of Default and during
the continuation thereof, and the Secured Party has the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Secured Party will at any time pursue, relinquish, subordinate,
modify or take with respect thereto, without in any way modifying or affecting
any of them or any of the Secured Party’s rights or the Secured Obligations
under this Pledge Agreement or under any other of the Facility Documents (as
such term is defined in the Credit Agreement).

9.



Rights of the Secured Party.

(a)



Power of Attorney.  In addition to other powers of attorney contained herein,
the Pledgor hereby designates and appoints the Secured Party, and each of its
designees or agents as attorney of the Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:

(i)



to demand, collect, settle, compromise, adjust and give discharges and releases
concerning the Pledged Collateral, all as the Secured Party may reasonably
determine;

(ii)



to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii)



to defend, settle, adjust or compromise any action, suit or proceeding brought
related to the Pledged Collateral and, in connection therewith, give such
discharge or release as the Secured Party may deem reasonably appropriate;

(iv)



to pay or discharge taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

(v)



to direct any parties liable for any payment under any of the Pledged Collateral
to make payment of any and all monies due and to become due thereunder directly
to the Secured Party or as the Secured Party will direct;

(vi)



to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral of the Pledgor;



Davis: 14763739.5

--------------------------------------------------------------------------------

 

8

 

(vii)



to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii)



to execute and deliver all assignments, conveyances, statements, financing
statements, financing change statements, pledge agreements, affidavits, notices
and other agreements, instruments and documents that the Secured Party may
determine necessary in order to perfect and maintain the security interests and
liens granted in this Pledge Agreement and in  order to fully consummate all of
the transactions contemplated herein;

(ix)



to exchange any of the Pledged Collateral or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer and, in connection therewith, deposit any of the Pledged Collateral with
any committee, depository, transfer agent, registrar or other designated agency
upon such terms as the Secured Party may determine;

(x)



to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral into the name of the Secured Party or into the name of any transferee
to whom the Pledged Shares of the Pledgor or any part thereof may be sold
pursuant to Section 9 hereof; and

(xi)



to do and perform all such other acts and things as the Secured Party may
reasonably deem to be necessary, proper or convenient in connection with the
Pledged Collateral.

This power of attorney is a power coupled with an interest and will be
irrevocable until all of the Secured Obligations have been paid in full.  The
Secured Party will be under no duty to exercise or withhold the exercise of any
of the rights, powers, privileges and options expressly or implicitly granted to
the Secured Party in this Pledge Agreement, and will not be liable for any
failure to do so or any delay in doing so.  The Secured Party will not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney except acts or
omissions resulting from its gross negligence or willful misconduct.  This power
of attorney is conferred on the Secured Party solely to protect, preserve and
realize upon its security interest in the Pledged Collateral.

(b)



Secured Party’s Duty of Care.  Other than the exercise of reasonable care to
ensure the safe custody of the Pledged Collateral while being held by the
Secured Party hereunder, the Secured Party will have no duty or liability to
preserve rights pertaining thereto, it being understood and agreed that the
Pledgor will be responsible for preservation of all rights in the Pledged
Collateral of the Pledgor, and the Secured Party will be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgor.  The Secured Party will be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Secured Party accords its own property,
which will be no less than the treatment employed by a reasonable and prudent
agent in the industry, it being understood that the Secured Party will not have
responsibility for:

(i)



ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Secured Party has or is deemed to have knowledge of such matters; or

(ii)



taking any necessary steps to preserve rights against any parties with respect
to any Pledged Collateral.



Davis: 14763739.5

--------------------------------------------------------------------------------

 

9

 

(c)



Voting Rights in Respect of the Pledged Collateral.

(i)



Provided that no Event of Default will have occurred and be continuing, to the
extent permitted by law, the Pledgor may exercise any and all voting and other
consensual rights relating to the Pledged Collateral of the Pledgor or any part
thereof for any purpose not inconsistent with the terms of this Pledge
Agreement; and

(ii)



Subject to Subsection (e) of this section, upon the occurrence and during the
continuance of an Event of Default, all rights of the Pledgor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to subparagraph  (i) of this Subsection (c) will cease and all
those rights will thereupon become vested in the Secured Party, which will then
have the sole right to exercise such voting and other consensual rights.

(d)



Dividend and Distribution Rights in Respect of the Pledged Collateral.

(i)



Provided that no Event of Default will have occurred and be continuing, and
subject to Section 4(b) hereof, the Pledgor may receive and retain any and all
dividends (other than share or ownership interest dividends and other dividends
constituting Pledged Collateral which are addressed hereinabove), distributions
or interest paid in respect of the Pledged Collateral.

(ii)



Upon the occurrence and during the continuation of an Event of Default:

A.



all rights of the Pledgor to receive dividends, distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to subparagraph  (i) of this Subsection (d) will cease and all such rights will
thereupon be vested in the Secured Party, which will then have the sole right to
receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and

B.



all dividends, distributions and interest payments which are received by the
Pledgor contrary to the provisions of clause A of this subparagraph  (ii) will
be received in trust for the benefit of the Secured Party, will be segregated
from other property or funds of the Pledgor, and will be immediately be paid
over to the Secured Party as Pledged Collateral in the exact form received, to
be held by the Secured Party as Pledged Collateral and as further collateral
security for the Secured Obligations.

(e)



Release of Pledged Collateral.  The Secured Party may release any of the Pledged
Collateral from this Pledge Agreement or may substitute any of the Pledged
Collateral for other Pledged Collateral without altering, varying or diminishing
in any way the force, effect, lien, pledge or security interest of this Pledge
Agreement as to any Pledged Collateral not expressly released or substituted,
and this Pledge Agreement will continue as a first priority lien on all Pledged
Collateral not expressly released or substituted.

10.



Application of Proceeds.  Upon the occurrence and during the continuation of an
Event of Default, any payments in respect of the Secured Obligations and any
proceeds of any Pledged Collateral, when received by the Secured Party in cash
or its equivalent, will be applied in reduction of the Secured Obligations in
such order as the Secured Party in its sole discretion may determine, and the
Pledgor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Secured Party will have the
continuing and exclusive right to apply and reapply any and all such payments
and proceeds in the Secured



Davis: 14763739.5

--------------------------------------------------------------------------------

 

10

 

Party’s sole discretion, despite any entry to the contrary in any of the Secured
Party’s books and records.

11.



Solicitor’s Costs.  If at any time hereafter, whether upon the occurrence of an
Event of Default or not, the Secured Party employs a solicitor to prepare or
consider amendments, waivers or consents with respect to this Pledge Agreement,
or to take action or make a response in or with respect to any legal or
arbitration proceeding relating to this Pledge Agreement or relating to the
Pledged Collateral, or to protect the Pledged Collateral or exercise any rights
or remedies under this Pledge Agreement or with respect to the Pledged
Collateral, then the Pledgor agrees to promptly pay any and all such reasonable
documented legal fees (on a solicitor and own client basis) and other
out-of-pocket expenses incurred by the Secured Party in connection therewith,
all of which costs and expenses will constitute Secured Obligations hereunder.

12.



Continuing Agreement.

(a)



This Pledge Agreement will be a continuing agreement in every respect and will
remain in full force and effect until all of the Secured Obligations have been
paid in full.  Upon repayment of the Secured Obligations in full, this Pledge
Agreement will be terminated at the request of the Pledgor and the Secured Party
will, upon the request and at the expense of the Pledgor, release all of its
liens and security interests hereunder and will execute and deliver all PPSA
discharges and other documents reasonably requested by the Pledgor evidencing
such termination. 

(b)



This Pledge Agreement will continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Secured Party or any Secured Party as a preference, fraudulent
conveyance or otherwise under any bankruptcy, insolvency or similar law, all as
though such payment had not been made; provided that if payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees (on a solicitor and own client basis) and disbursements) incurred by
the Secured Party in defending and enforcing such reinstatement will be deemed
to be included as a part of the Secured Obligations.

13.



Amendments; Waivers; Modifications.  This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except by agreement in writing signed by the Secured Party and the Pledgor.

14.



Assignment by the Secured Party.  The Secured Party may from time to time, to
the extent permitted by the Credit Agreement, assign this Pledge Agreement and
its rights hereunder, the Secured Obligations, the Pledged Collateral or any
portion thereof, and the assignee will be entitled to all of the rights and
remedies of the Secured Party under this Pledge Agreement in relation
thereto.  The Pledgor may not assign this Agreement without the prior written
consent of the Secured Party, which consent may be unreasonably withheld.

15.



Notices.  In this Pledge Agreement, any notice or communication required or
permitted to be given under this Pledge Agreement will be in writing and will be
made in accordance with Section 19 of the Credit Agreement, and shall be deemed
to have been given or made at such time as set out in the Credit Agreement.

16.



Counterparts.  This Pledge Agreement may be executed in any number of
counterparts and delivered by facsimile or e-mail, or other form of electronic
delivery. Each counterpart where so executed and delivered will be an original,
but all counterparts will constitute one agreement.



Davis: 14763739.5

--------------------------------------------------------------------------------

 

11

 

17.



Headings.  The headings of the Sections and Subsections hereof are provided for
convenience only and will not affect the meaning, construction or interpretation
of any provision of this Pledge Agreement.

18.



Governing Law; Venue and Submission to Jurisdiction.  This Pledge Agreement will
be governed by and construed according to the laws of the Province of British
Columbia and the laws of Canada applicable therein, without giving effect to
conflict of laws principles.  The Pledgor agrees that any action or claim
arising out of, or any dispute in connection with, this Pledge Agreement, any
rights, remedies, obligations, or duties hereunder, or the performance or
enforcement hereof or thereof, will be subject to the non-exclusive jurisdiction
of the courts of the Province of British Columbia.

19.



Severability.  If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision will be fully severable and
the remaining provisions will remain in full force and effect and will be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20.



Entirety.  This Pledge Agreement, the Credit Agreement and the other Facility
Documents represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to this Pledge
Agreement.

21.



Successors in Interest.  This Pledge Agreement creates a continuing security
interest in the Pledged Collateral and will enure to the benefit of and be
binding upon the Pledgor, its successors and permitted assigns and will enure to
the benefit of the Secured Party and be binding upon its successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGE FOLLOWS]

Davis: 14763739.5

--------------------------------------------------------------------------------

 

 

 

TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement
effective as of the date first appearing above.

 

VISTA GOLD CORP.

Per:  


Authorized Signatory



SPROTT RESOURCE LENDING PARTNERSHIP,  
by its managing partner Sprott Lending Consulting
Limited Partnership, by its general partner,
Sprott Lending Consulting GP Inc.

Per:



Authorized Signatory


Per:


Authorized Signatory



 



Davis: 14763739.5

--------------------------------------------------------------------------------